OO\IO\U`l-I>L»)I\)»-‘

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

VALDIODIO NJIE et al., ) Case No. SACV l9-O409-PSG (JPR)
)
Petitioners, )
) ORDER SUMMARILY DISMISSING

v. ) PETITION WITHOUT PREJUDICE AND

) ADMINISTRATIVELY CLOSING CASE
UNKNOWN, )
)
)
)

Respondent.

 

On February 15, 2019, Petitioner Valdiodio Njie filed a
Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241,
challenging his detention in ICE custody. The Court ordered the
Petition served on Respondent, and that case remains pending.
See Njie v. Jennings, No. SACV l9-O3l4-PSG (JPR) (C.D. Cal. Feb.
15, 2019).

On March l, 2019, Petitioner Njie filed another petition
also challenging his ICE detention, but this time he was joined
by two other petitioners, Clement Babatunde and Ans El Bey. The
Petition claims that all are being held unlawfully because they
are “parents and husbands of U.S. citizens” and “came to the

United States legally.” (Pet. at l.) They allege other facts in

 

OO\IO\LA-I>L))N>-‘

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

common - for example, they all allegedly paid taxes and “do not
have any felonies, drug crimes, violent crimes or such” on their
records. (ld;)

The Petition includes a chart with information about each
Petitioner, including how long he has been in the United States
and how long he has been detained. (ld4 at 3.) In neither of
those instances are the figures for each Petitioner the same.
(§§§ id;) Nor does the Petition anywhere state why each
Petitioner is being held, what country he is allegedly removable
to, whether a final order of removal has been issued, or, if so,
why he has not yet been removed.l (See generally Pet. at l-l3.)2

The Petition must be summarily dismissed under Local Rule
72-3.2.3 Petitioner Njie has already filed a Petition raising
the same claims as in this new one, and that Petition remains
pending. Accordingly, the Petition is improperly duplicative as

to him. See Abpikar v. Benov, No. l:lZ-cv-OO381-LJO-DLB (HC).,

 

2012 WL 2376219, at *2 (E.D. Cal. June 22, 2012) (dismissing
§ 2241 petition as duplicative of pending such petition “to

promote judicial economy and protect the parties from concurrent

 

1 A letter apparently written by Petitioner Njie’s wife
indicates that he is possibly removable to Gambia. (See Pet. at
9.) y

2 For documents that are not consecutively paginated, the
Court uses the pagination generated by its Case Management/
Electronic Case Filing system.

3 Local Rule 72-3.2 provides that “if it plainly appears
from the face of the petition and any exhibits annexed to it that
the petitioner is not entitled to relief, the Magistrate Judge
may prepare a proposed order for summary dismissal and submit it
and a proposed judgment to the District Judge.”

2

 

OO\]O'\Ul-l>-L)JN>-\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

litigation of the same claim”). Moreover, the Petition is
improperly brought as a joint petition. Although the three
petitioners appear to share some background facts that are
relatively common among ICE detainees ~ for example, they have
U.S.-citizen relatives and were initially in the country lawfully
- the Petition does not allege any facts demonstrating that their
claims are sufficiently similar to allow them to be heard
together. See Heath v. Bell, 448 F. Supp. 416, 418 (M.D. Pa.
1977) (noting that rules on improper joinder apply to § 2241
petitions and severing claims into separate petitions because
“the mere fact that a parole decision is involved [for each
petitioner] is not enough of a connection to satisfy” requirement
that claims arise from “same transaction or series of
transactions”).

“Petitions for a writ of habeas corpus are by nature an
individual action,” Borzvch v. Bertrand, 974 F. Supp. 1220, 1222
(E.D. Wis. 1997), and should generally be brought separately, by
a single petitioner, to promote efficiency, see id; at 1223.

This is particularly true here given that each petitioner is in
pro se and cannot represent the other two petitioners, only
himself. _§§ C.D. Cal. R. 83-2.2.1 (noting that pro se parties
may not delegate their representation to any other person,

including “co-party in the case”).

 

OO\IO'\Ul-I>~L»Jl\.)*-‘

10
` 11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

IT THEREFORE IS ORDERED that the Petition is DISMISSED
WITHOUT PREJUDICE. The Clerk is directed to administratively

close this case.

DATED; /z_f/? ~ '
PHILIP"S./'GUTIERREZ

U.S. DISTRICT JUDGE

 

 

Presented by:

JjanW Rosenbluth

Magistrate Judge

 

 

